958 A.2d 1040 (2008)
PHILADELPHIA ENTERTAINMENT AND DEVELOPMENT PARTNERS, L.P., d/b/a/ Foxwoods Casino Philadelphia, Applicant/Petitioner
v.
CITY COUNCIL FOR the CITY OF PHILADELPHIA and the City of Philadelphia, Respondents.
No. 96 WAL 2008
Supreme Court of Pennsylvania.
October 14, 2008.

ORDER
PER CURIAM.
AND NOW, this 14th day of October, 2008, it is hereby ordered as follows:
(1) the City of Philadelphia is directed to issue the Zoning/Use Registration Permit that PEDP requested;
(2) pursuant to Section 1506 of the Pennsylvania Race Horse Development and Gaming Act, 4 Pa.C.S. § 1506, the Honorable Joseph F. McCloskey, Senior Judge of the Commonwealth Court, is hereby appointed as Master in the above-captioned matter. The Master shall have full authority to consider and resolve such further disputes as may arise regarding the issuance of permits, approvals, licenses or other authorizations by the City of Philadelphia for the construction, use and occupancy of PEDP's licensed gaming facility; and
(3) The Master shall address any such disputes, including requests for counsel fees or sanctions, in an expeditious *1041 manner and shall file a report with this Court setting forth the status and a summary of the proceedings within ten (10) days after completion of such proceedings.
Jurisdiction is retained.
Justice GREENSPAN did not participate in the consideration or decision of this matter.